 DARBAR INDIAN RESTAURANT545Fortinbras Services, Inc. d/b/a Darbar Indian Res-taurant and Hotel Employees and RestaurantEmployees Union, Local 100 of New York, NewYork and Vicinity, AFL-CIO. Cases 2-CA-21111, 2-CA-21246, and 2-RC-19980April 20, 1988DECISION, ORDER, AND DIRECTIONBY CHAIRMAN STEPHENS AND MEMBERSBAR SON AND CRACRAFTOn October 8, 1986, Administrative Law JudgeRaymond P. Green issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed an answeringbrief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings,1 andconclusions2 as modified and to adopt the recom-mended Order as modified.31. We agree with the judge's fmding that the Re-spondent violated Section 8(a)(1) and (3) of the Actby discharging Dulal Saha on June 8, 1985,4 The1 The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an admuustrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard ThyWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.We correct the judge's inadvertent failure to mention, in the analysissection of his decision, that Supervisor Harbans Singh threatened Ra-vinder Kumar with discharge in violation of Sec. 8(a)(1). We note thejudge implicitly credited Kinnar's unrefuted testimony regarding this mci-dent as evidenced by his reconunended Order. Furthermore, we find thatthe record supports such a finding.We also correct the judge's statement that Harbans Singh earned asalary of 5700 per week. The record indicates that Harbans Smgh earned$700 biweekly.2 With regard to Case 2-RC-19980, absent exceptions, we adopt proforma the judge's recommendation that the challenge to the ballot ofSatish Chander be sustained and the challenge to the ballot of DennisDass be overruled.3 The judge included a visitatorial clause in his recommended Orderauthorizing the Board, for compliance purposes, to obtain discovery fromthe Respondent under the Federal Rules of Civil Procedure subject tothe supervision of the United States court of appeals enforcing thisOrder. Under the circumstances of this case, we find it unnecessary toinclude such a clause and will modify the Order accordingly. See Chero-kee Marine Terminal, 287 NLRB 1080 (1988).In accordance with our decision in New Horizons for the Retarded, 283NLRB 1173 (1987), interest on and after January 1, 1987, shall be com-puted at the "short-term Federal rate" for the underpayment of taxes asset out in the 1986 amendment to 26 U S.C. • 6621. Interest on amountsaccrued prior to January 1, 1987 (the effective date of the 1986 amend-ment to 26 U.S.C. • 6621), shall be computed in accordance with FloridaSteel Corp, 231 NLRB 651 (1977).4 All dates are m 1985 unless otherwise indicated.discharge occurred 3 weeks after the Union madeits demand for recognition. The record establishesthat Saha was one of the first employees who vis-ited the Union's office and that he signed a unionauthorization card. The judge found that, given thetiming of Saha's discharge and concurrent 8(a)(1)conduct by the Respondent, the General Counselhad made a prima facie showing that the dischargewas discriminatorily motivated. The judge furtherfound that the Respondent had failed to cite anyevent or transaction which would reasonably ex-plain why Saha was discharged. Noting that the, Respondent contended at the hearing that Sahawas discharged for incompetence, the judge foundthat Saha was told at the time of his discharge thathe was being laid off because work was slow.In its exceptions to the judge's finding of an8(a)(3) violation in the discharge of Saha, the Re-spondent contends, inter alia, that the GeneralCounsel failed to establish that it had knowledge ofSaha's union activities. Although there is no directevidence of the Respondent's knowledge, we be-lieve that the circumstances here support an infer-ence of knowledge based, inter alia, on the Re-spondent's general knowledge of union activityamong the small group of seven dining room em-ployees, the timing of the discharge, the contempo-raneous 8(a)(1) conduct, the shifting and pretextualreasons asserted for the discharge, and the absenceof any incident involving Saha or any conduct byhim to explain his discharge on June 8. See, e.g.,Coca-Cola Bottling Co. of Miami, 237 NLRB 936,944 (1978); Dr. Frederick Davidowitz D.D.S, 277NLRB 1046 (1985), and Abbey's TransportationServices, 284 NLRB 696 (1987), in which the Boardheld that the same circumstances may be relied onto support both an inference of knowledge and aninference of discrimination. See also Shattuck DennMining Corp. v. NLRB, 362 F.2d 466, 470 (9th Cir.1966).Based on the foregoing, we adopt the judge'srecommendation that Saha's ballot be opened andcounted.2. The judge found that Gurbhej Singh Sandhu,a part-time employee, began working as a meatcut-ter on June 3, 1985, 1 day after the cutoff date ofvoter eligibility, and therefore sustained theUnion's challenge to his ballot. In making this fmd-ing the judge relied on the credited testimony ofthe Union's employee witnesses who stated thatJune 3 was the first day they saw Sandhu at therestaurant. For the reasons set forth below, we dis-agree with judge's finding and we do not find theseemployees' testimony to be dispositive of the issue.Three dining room waiters, AFT Islam, ArunSaha, and Ravinder Kumar, testified that the first288 NLRB No. 62 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtime they saw Sandhu working was on June 3.However, neither Islam nor Saha worked on June2. Furthermore, Sandhu worked in the facility'sbasement, one floor down from the waiters. Wefmd it is reasonable that none of the employeeswho testified would necessarily have seen Sandhuin the regular course of their duties at the restau-rant.The Respondent argues that Sandhu began workprior to June 2. In support the Respondent submit-ted into evidence a payroll check dated June 2 andmade out to Sandhu. Manager Khan's unrefutedtestimony was that the check was for the payperiod ending June 2 and covered 8 part-time claysof work for the 2 weeks immediately precedingJune 2. No party objected to the submission of thecheck into evidence and its authenticity was notdisputed.We therefore rely on the unrefuted documentaryevidence that the judge failed to address specifical-ly, and find that Sandhu was employed prior to theeligibility cutoff date. Accordingly, we direct thathis ballot be opened and counted.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, Fortinbras Services, Inc., d/b/a DarbarIndian Restaurant, New York, New York, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the Order as modified.Substitute the following for paragraphs 2(d) and(e)."(d)Post at its place of business in New York,New York, copies of the attached notice marked"Appendix."14 Copies of the notice, on forms pro-vided by the Regional Director for Region 2, afterbeing signed by the Respondent's authorized repre-sentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consec-utive days in conspicuous places including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by the Re-spondent to ensure that the notices are not altered,defaced, or covered by any other material."(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply."DIRECTIONIT IS DIRECTED that the Regional Director shall,within 10 days from the date of this Decision,Order, and Direction, open and count the ballots ofDennis Dass, Dulal Saha, Surrinder Singh, andGurbhej Singh Sandhu, and serve on the parties arevised tally of ballots. If the revised tally showsthat the Union has received a majority of the validballots cast, a certification of representative shallissue.If the revised tally shows that the Union has notreceived a majority of the valid ballots cast, asecond election by secret ballot shall be heldamong the employees in the unit found appropriate,whenever the Regional Director deems appropri-ate.[Direction of Second Election omitted from pub-lication.]MEMBER CRACRAFT, dissenting in part.Contrary to my colleagues, I would reverse thejudge's finding that the Respondent violated Sec-tion 8(a)(3) and (1) of the Act by discharging DulalSaha.I would find that the General Counsel failed tomake a prima facie showing that the Respondent'sdischarge of Dulal Saha violated Section 8(a)(3)and (1) of the Act. Saha was hired as a waiter inApril 1985 and was discharged on June 8, 1985, 3weeks after the Union's demand for recognitionand a few days after the parties executed the Stipu-lated Election Agreement. Saha's union activityconsisted of signing an authorization card, distrib-uting cards to other employees and, along withother employees, meeting with a union representa-tive away from the office. No evidence exists inthe record as to when or where Saha distributedthe cards. Saha was a probationary employee at thetime of his discharge.The judge found, based on the timing of Saha'sdischarge and the Respondent's 8(a)(1) conduct,that the General Counsel presented prima facie evi-dence of unlawful motivation. I disagree. The Gen-eral Counsel has not shown that the Respondenthad knowledge of Saha's union sympathies or ac-tivities when it discharged him. In addition, thesurrounding circumstances in this case do notpermit me to infer knowledge to the Respondentregarding protected activities. Nothing in therecord indicates that Saha's limited union activitieswere open or evident or that they took place onthe Respondent's premises. Although the Respond-ent interrogated several employees regarding theirunion activities and sympathies (the 8(a)(1) conductthe judge referred to), the Respondent never inter-rogated Saha. Furthermore, none of the employeeswho testified regarding the interrogations statedthat Saha was ever mentioned during those conver-sations.Nor do I agree with the judge's additional ra-tionale that the Respondent's differing reasons fordischarging Saha indicate unlawful motivation. The DARBAR INDIAN RESTAURANT547Respondent told Saha he was being laid off be-cause work was slow. At the hearing the Respond-ent contended Saha was discharged for poor workperformance. I note that Saha was a probationaryemployee who was laid off in the summer months,admittedly the time of the Respondent's slowestbusiness. I do not find it unreasonable that the Re-spondent would choose to let go, in its slowestseason, a probationary employee who was at leastarguably not one of its top workers.' I disagree,therefore, with the judge's finding that the Re-spondent set forth shifting reasons for the dis-charge. Rather, I find the proffered reasons to becompatible, if not entirely identical. Nor do I findit unreasonable, under these circumstances, that theRespondent would tell Saha that the reason for thetermination was the slow season rather than hisown incompetence. Based on the foregoing, be-cause I am unable to find that the General Counselhas met the burden of showing Saha's dischargewas unlawfully motivated, I would dismiss thatportion of the complaint, and direct that his ballotremain unopened.2The record contains conflicting testimony regarding Saha's abilities, that the judge did not resolve.2 In all other respects, I agree with my colleagues except that, inadopting the judge's conclusion that the Respondent interrogated em-ployees in violation of Sec. 8(aXI), I find it unnecessary to rely on Ray-theon Co., 279 NLRB 245 (1986), and Sunnyvale Medical Clinic, 277NLRB 1217 (1985).James G. Paulsen, Esq., for the General Counsel.Charles H Rosenberg, Esq. (Abraham, Silver and Rosen-berg), of New York, New York, for the Respondent.Harold Ickes, Esq. (Suozzi, English & Klein, P. C), of NewYork, New York, for the Charging Party.DECISIONSTATEMENT OF THE CASERAYMOND P. GREEN, Administrative Law Judge.These consolidated cases were heard by me in NewYork, New York, on 29 and 30 January and 19-21 and25 February 1986.On 15 May 1985 the Union filed a petition for an elec-tion in Case 2-RC-19980. On 3 June the parties executeda Stipulation for Certification upon Consent Election andan election was held on 26 June. The voting unit consist-ed of all full-time and regular part-time dining room, bar,and kitchen employees. Because a number of the ballotswere challenged, the outcome of the election was inde-terminate.1 The Union challenged the ballots of DennisDass, Satish Chander, S. Harbans Singh, SurrinderSingh,2 and Gurbhej Singh Sandhu. Also, the Board1 Seven votes were cast for the Union, five were cast against theUnion, six were challenged, and one ballot was void.2 In its posttrial brief, the Union withdrew its challenge to the vote ofSurrinder Singh who was one of the cooksagent conducting the election and the Employer chal-lenged the ballot of Dulal Saha because his name did notappear on the voter eligibility list prepared by the Em-ployer.As to the challenged ballots, the positions of the par-ties are as follows:The Employer asserts that Dennis Dass, SatishChander, S. Harban Singh, and Gurbhej Singh Sandhuare all eligible voters whereas the Union claims that thefirst three are ineligible because they are supervisorswithin the meaning of the Act and that Gurbhej SinghSandhu is ineligible because he began work after the eli-gibility date. As to Dulal Saha, the employer asserts thathe is not eligible to vote because he was discharged forcause before the election. The Union, however, assertsthat he was fired because of his union activities, and istherefore entitled to reinstatement. Accordingly it arguesthat the vote of Dulal Saha should be counted.On 3 July 1985 the Union filed objections to the con-duct of the election. The Union alleged that:(1)On and prior to the date of the election the em-ployer offered to pay money to certain employees on thecondition that they agree to vote against the Union.3(2)The Employer promised benefits for several weeksbefore the election.(3)Prior to the election, the Employer threatened toreduce the employees' hours of employment.(4)The Employer's managers engaged in surveillanceof the election by stationing themselves at the bar nearthe election location. The Union also contends that man-agement engaged in electioneering.(5)The Employer selected a supervisor, Dennis Dass,to be its observer during the election.Meanwhile, on 19 June 1985 during the pendency ofthe election, the Union also filed an unfair labor practicecharge in Case 2-CA-21111. On 1 August 1985 the Re-gional Director for Region 2 of the National Labor Rela-tions Board issued a complaint in Case 2-CA-21111 andon 13 August he issued an order consolidating for hear-ing the allegation of the complaint with the allegations ofthe Union's objections. Thereafter, on 9 September 1985,the Union filed another unfair labor practice charge inCase 2-CA-21246. On 31 October 1985 the Regional Di-rector issued a consolidated complaint in Cases 2-CA-21111 and 2-CA-21246, which was thereafter consolidat-ed with Case 2-RC-19980 by order dated 6 November1985. Finally, on 9 January 1986 the Acting Regional Di-rector issued an amended consolidated complaint addinga number of new allegations. By answers filed on 19 No-vember 1985 and 21 January 1986 the Employer deniedthe allegations of the respective complaints. The employ-er also denied the allegations in the Union's objections tothe election.In substance, the allegations set forth in the variouscomplaints, consolidated complaints, and amended con-solidated complaints are as follows:(1) In mid-May the employer by Akbar Khan andSatish Chander8 At the hearing the Union withdrew its Objection 1. 548DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(a)Interrogated employees concerning their unionmembership and activities.(b)Threatened employees with unspecified reprisals.(c)Solicited grievances and promised to remedy them.(d)Agreed to adjust grievances about tips.(2)On 2 June 1985 the Employer by Dennis Dass in-terrogated employees about their union activity.(3)On 8 June 1985 the Employer discharged DulalSaha because of his union membership and activities.(4)On 21 or 22 June 1985 the Employer by AkharKhan and S. Harbans Singh promised benefits to em-ployees.(5)On 21 or 22 June 1985 the Employer by S. Har-bans Singh interrogated employees about their union ac-tivities.(6)On 22 or 23 June 1985 the Employer by S. Har-bans Singh threatened employees with plant closure ifthe Union was selected as the bargaining representative.(7)On 22 or 23 June 1985 the Employer by S. Har-bans Singh threatened employee Ravinder Kumar withdischarge.(8)On 26 June 1985 the Employer by Akbar Khanthreatened certain employees that he would reduce theirhours of employment and send them home early.(9)Since 27 June 1985 the Employer discriminatorilyreduced the hours of employment (and consequently theearnings) of Arun Saha, Vimal Mehta, Ravinder Kumar,Abul Islam, and Moazzemul Hague.(10)On 15 August 1985 the Employer, for discrimina-tory reasons, discharged its employee Moazzemul Hague.(11)On 15 August 1985 the Employer, for discrimina-tory reasons, constructively discharged its employee Ra-vinder Kumar.As noted above, the Employer denies the allegationsof the complaints. Insofar as the 8(a)(3) allegations, theEmployer contends that it discharged Dulal Saha, awaiter, after about 3 months of employment because hesimply was not performing capably. As to the alleged re-duction of hours, the Employer asserts that this wasdone because business slowed down in the summer of1985 (as it does each summer), and that it tried to devisea scheme to deal with this slowdown so as to hurt itsemployees to the least possible extent. With respect toRavinder Kumar, the Employer asserts that he quit. (Al-though conceding that Ravinder Kumar quit, the Gener-al Counsel's theory is that he was constructively dis-charged due to the reduction of his hours discussedabove.) Finally, as to Moazzemul Hague, the Employercontends that it decided to lay him off because of slowbusiness and because Hague worked only part-time at theCompany while having a full-time job at the HelmsleyPalace.Based on the entire record in this case, including myobservation of the demeanor of the witnesses, and afterconsidering the excellent briefs filed by the parties, Imake the followingFINDINGS AND CONCLUSIONSI. JURISDICTIONAll parties agree, and I fmd, that the Employer, aNew York corporation which operates an Indian Restau-rant in Manhattan, is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct. It also is agreed and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.II. THE ALLEGED 8 (A ) ( 1) AND ( 3 ) VIOLATIONSThe restaurant is managed by the brothers AkbarKhan and Haroon Khan. Up until mid-May 1985 they inturn employed a person named Ashok Bhatra who wasthe general manager. As of the spring of 1985 and afterBhatra left the Company, the dining room staff consistedof a bartender, Dennis Dass, a maitre d', Satish Chander,along with several captains and several waiters. Therewere also employed a category called expediters whomainly worked in the kitchen. In addition the kitchenstaff consisted of a chief chef, S. Harbans Singh, threecooks, plus several helpers and meatcutters.4There is no dispute and I find that Akbar Khan andHaroon Khan are supervisors within the meaning of theAct and agents of the Company. As more fully describedbelow, I also conclude that Satish Chander and S. Har-bans Singh are supervisors within the meaning of theAct. However, I find that Dennis Dass is merely an em-ployee and not a supervisor as alleged by the GeneralCounsel and the Union.In early May, at a regularly scheduled Friday meet-ing,5 Ashok Bhatra announced that from thenceforth thechef would have a share of the tips. This provoked re-sentment from some of the dining room employees be-cause their tips were pooled among the captains, waiters,maitre d', and bartender. Thus, the creation of an addi-tional share would reduce each person's earnings.6 Whenopposition to sharing tips with the chef was expressed,Ashok Bhatra said that he would speak to Khan.As a result of the tip announcement, certain of the em-ployees contacted friends from another restaurant. At ameeting it was suggested that a union was needed andLocal 100 was mentioned. The next day, a group of Re-spondent's employees met with John Mui of the Unionand signed union authorization cards. Those present whosigned cards were Arun Saha, Dulal Saha, and RavinderKumar. (Niraj Browne went to the Union's office but ap-parently did not sign a card.) After this meeting DulalSaha solicited other employees to join the Union andcards were signed by Abul, Islam,7 Moazzemal, Hague,and Vimal, Mehta (i.e., six out of the seven captains andwaiters).On Wednesday, 15 May 1985, the Union filed the peti-tion for an election in Case 2-RC-19980. At the sametime it sent a telegram to the Employer reading:4 The spouses of the Khans did the office clerical work.5 The evidence shows that management held a meeting with the diningroom staff each Friday to discuss procedures and service.6 In the pooling system then extant, each person who shared in the tipswas assigned a number that defmed his portion. Thus a newly hiredwaiter would ordmari1y get 2-1/2 points, whereas the maitre d', the bar-tender, and some service captains received 5 points, the highest allowedin the system.7 He is sometimes referred to as AFT Islam. DARBAR INDIAN RESTAURANT549Please be advised that a majority of your diningroom employees has designated Hotel and Restau-rant Employees, Local 100 as their sole and exclu-sive representative for the purposes of collectivebargaining and resolution of grievances. We have inour possession Local 100 authorization cards dulyexecuted by a majority of your dining room em-ployees. We are willing to submit same to an impar-tial third party for purposes of authentication. Wewish to negotiate the terms and conditions of a col-lective bargaining agreement. Our representativeswill be at your establishment on Wednesday, May15 at 3 p.m.Any action by you or your supervisors that dis-criminate against your employees or interferes withtheir union or protected activities and their supportfor Local 100 will require us to take legal or otherappropriate action.According to Alchar Khan, he received the telegramabout noon on 15 May. He states that not knowing any-thing about union procedures, he called some of his em-ployees one at time into his office where he showedthem the telegram and asked them what they knew of it.According to AFT Islam, he was called into the officeby Satish Chander and Akbar Khan on 15 May 1985where he was asked about the telegram and replied thathe knew nothing about it. He states that Khan said thatif "we have a problem, we should solve it ourselves; weshould not invite any other third party to come and ne-gotiate." According to Islam, Khan said that if he(Islam) had any problems he should call Khan at theoffice or at home. Similarly, Moazzemul Hague testifiedthat after he denied knowing anything about the Union(in response to Akbar Khan's question), Khan said that ifhe had any problems he should raise them and that he(Khan) would try to solve them. Arun Saha testified thatAkbar Khan showed him the telegram, asked what heknew about it, and asked if he (Saha) thought there wereany problems in the restaurant. Saha states that he toldKhan about the employees' dissatisfaction with the tipsystem. He also states that Khan told him that if he(Saha) had any problems he should bring them to theCompany and that he (Khan) would "try to fulfill."There also was the testimony of Ravinder Kumar whostates that he too was asked if he knew anything aboutthe telegram and that Khan said that someone from thedining room must have invited in the union people. Ac-cording to Kumar, after he denied knowing anythingabout it, Khan said that we should not invite a thirdparty to interfere in our business, that "we can settlethings, compromise, and that the company can acceptyour demands." Kumar states that Khan said that whenhe (Kumar) joined the staff he was a waiter, that he nowwas a captain, and that maybe he would be somethingelse tomorrow. Regarding this last remark, the GeneralCounsel argues that it should be construed as a threat ofreprisal. When I first heard this testimony, I surmisedthat it might be a promise of benefit. On reflection, Inow think it too cryptic to amount to a violation of theAct in any manner.On the next day (Thursday, 16 May), Union AgentJohn Mui went to the restaurant where he demandedrecognition. He spoke to Satish Chander, Dennis Dass,and S. Harbans Singh (the chef). The latter said that hethought it was not fair that the kitchen employees werenot involved; and they should have the right to vote.sAt the Friday staff meeting held on 17 May 1985,Akbar Khan told the dining room employees that theycould decide whether to share tips with the chef; that itwas up to them. One of the employees complained aboutthe policy of the Company in deducting a certain portionof their tips for breakage. Khan replied, "If you think itsunfair then we will stop it." Finally, when one of theemployees asked that there be a daily accounting of tips,Khan agreed to such a procedure. The Subject of theUnion was not mentioned during this meeting.According to Dulal Saha, at the end of the night shifton 2 June 1985, Dennis Dass (the bartender) asked himwhy he joined the Union. Saha replied that he did notknow.On 3 June the Company and the Union executed aStipulation for Certification upon Consent Election. Pur-suant to this agreement an election was scheduled forWednesday, 26 June 1985, at the Employer's premises.The parties agreed that the voting unit should include all-full-time and regular part-time dining room, bar, and-kitchen employees, including captains, waiters, waitress-es, bartenders, expediters, cooks, kitchen helpers, anddishwashers/utility persons, but excluding all office cleri-cal employees, managerial employees, guards, profession-al employees and supervisors as defused in the Act. Also,it was agreed that persons hired after Sunday, 2 June1985, would not be eligible to vote.On 8 June Dulal Saha (who had been hired on 8March 1985) was told by Satish Chander that he wasbeing laid off. He was informed that his layoff was be-cause business was slow and that he would be recalledwhen business picked up. He never was.On or about 16 June S. Harbans Singh spoke to AFTIslam in the basement office. According to Islam, Har-bans Singh said, "You are the most senior guy in this res-taurant and I respect you a lot. Why don't you try tomake the others understand what they are doing is notright." According to Islam (or at least as I interpret histestimony), S. Harbans Singh said that if the Union gotin, the employees would not get all the benefits that theUnion was promising; that the Company gives betterbenefits than the Union.• Islam states that Harbans Singhoffered to give him and Arun Saha written guaranteesthat they would never be fired. S. Harbans Singh did nottestify.Ravinder Kumar testified that sometime in June he toowas spoken to by S. Harbans Singh in the basementoffice. He states that S. Harbans Singh said that "weknow you are going to lose that election" whereupon hereplied that if management knew the Union was going tolose, then why did he (Harbans Singh) keep trying toconvince him. According to Kumar, S. Harbans Singh8 Satish Chander denies that he ever spoke to John Mm.9 Perhaps because Islam speaks English as a second language, this partof his testimony was a bit garbled. 550DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthen said even if the Company lost it would not mattermuch because they would close the restaurant for acouple of weeks and reopen under new management.Kumar also asserts that S. Harbans Singh also said that ifthe Union lost the election, he (Kumar) would be firedthe same day.Kumar also testified to a conversation he had withAkbar Khan around 21 or 22 June 1985. He states thatKhan said if the Union got in they would not have afriendly relationship because everything would have togo through the Union. He states that Khan said that, "Ifyou guys can withdraw your cards, we can come tosome compromises, work things out," and that he wouldnot retaliate.According to Khan, at various times before the elec-tion he spoke to employees. He states that he said prettymuch the same thing to each person. He asserts that hetold employees that if a union came in they would haveto pay dues; that the Union was going to make promisesbut it had to go through management to materializethose promises; that the most important thing is thatwhen a union is here the union negotiates and a personloses his individuality; and that the employees can voteany way they liked.The election was held on 26 June between 3 and 5p.m. Arun Saha, Ravinder Kumar, and AFT Islam alltestified that about 3 p.m., as they were changing clothesin the basement locker area, they overheard, but did notsee, Akbar Khan talking to the kitchen employees. Theirtestimony was, in essence, that Khan told the kitchenemployees that if the Union won the election, he wouldhave to reduce their hours from about 60 hours per weekto about 40 hours per week; that they would thereforeearn less money; that he would have to hire more kitch-en employees, which would therefore result in layoffswhen business slowed down.The above alleged transaction was denied completelyby Akbar Khan who testified that no such meeting wasever held. Respondent also produced a kitchen employeewho testified that no such meeting was held. Additional-ly, Respondent points out that the alleged threat toreduce hours is preposterous because the kitchen em-ployees worked only about 40 hours per week. It alsopoints out that the basement area, although small, is aparticularly noisy place with sounds from the air condi-tioner and the refrigerator.At the election the Employer designated Dennis Dassas its observer. Thus, if it is concluded that Dass is a su-pervisor, this, by itself, would be objectionable conductand grounds for setting aside the election. Mid-ContinentSpring Co., 273 NLRB 884 (1985). The Union also con-tends that the Employer engaged in objectionable con-duct, (a) when Akbar Khan sat at the bar during theelection, and (b) when S. Harbans Singh, about 4 p.m.,led the kitchen employees up to the voting area. In bothof these cases, I see no objectionable conduct. The elec-tion was held in the backroom on the second floor of therestaurant, whereas the bar is located near the front en-trance and is situated so that one sitting there could notpossibly observe the voting. I also cannot conclude thatS. Harbans Singh engaged in any misconduct when hemerely told the kitchen employees that it was time tovote and that they should follow him upstairs to thevoting area.There is no dispute that commencing about July andthrough August 1985 the hours of work of many of thedining room employees was reduced, mainly by tellingthem to go home early. The only question is whetherthis reducton in hours was discriminatorily motivated orwas a reasonable way to deal with a seasonal dirnunitionof business.The evidence, in my opinion, does not tend to estab-lish that the reduction in hours was discriminatorily mo-tivated. Rather, the record establishes that the summermonths see fewer patrons at the restaurant than otherseasons of the year with the exception of January. Theevidence shows that in January 1985, when business wasslow, the Company reduced the hours of work for manyof its employees by changing their schedules so that theyhad fewer days of work. The only difference was that inthe summer of 1985, instead of reducing the days perweek, the Company reduced the number of hours perday worked. The net effect on the dining room staff'searnings was probably much the same. In any case, asthe evidence satisfactorily establishes a past practice ofreducing hours of work for employees during slow peri-ods, I cannot say that the method of reducing hours inthe summer of 1985 was unreasonable or discriminatorilymotivated.10On or about 15 August 1985 Ravinder Kumar was senthome early by Satish Chander. The next day he called insick and never returned to work. The following weekKumar called in and told Chander that he was quitting.According to Kumar, he quit because his hours had beenreduced. Because the General Counsel argues that the re-duction of hours was discriminatorily motivated, he con-tends that Kumar's quitting amounted to an illegal con-structive discharge. However, as I have concluded thatthe reduction in hours was not illegally motivated, Itherefore recommend the dismissal of that portion of thecomplaint alleging Kumar's constructive discharge.Also on 15 August the Company laid off MoazzemulHague. Hague was at this time a part-time waiter. Be-cause his principal job was at a hotel called the HelmsleyPalace he could only work at the Respondent at timesthat he was not scheduled to work at the hotel. The Re-spondent convincingly contends that because of theslowdown in business in the summer, it decided to layoff Hague because he was a part-time employee who hadno flexibility when it came to scheduling. When business10 The General Counsel notes that various persons were hired after theCompany started reducing hours. In this regard Manoj Motwam workedas a waiter for about 2 weeks in July 1985 However, the evidence showsthat this person was hired merely as a temporary replacement for anotherwaiter, Niraj Browne, who went on vacation and who brought thisperson to the attention of the Company.Clyde Singh worked only 1 day on 20 August 1985. Kapoor Ashwanibegan working as an expediter during the payroll period ending 25August. In Bus respect the Company explained that in July one of thetwo expediters left, that they managed to inc only one expediter duringpart of July and August, but that in anticipation of a pickup in businessafter Labor Day, Kapoor Ashwam was hired to be trained as an expedit-er. Another waiter, Man* Singh, was lured as a waiter on or about 13September 1985. As he began working after the summer slow season, hishire is not relevant to the reduction-of-hours issue. DARBAR INDIAN RESTAURANT551did pick up in September, Hague was offered a full-timejob but he refused because he wanted to retain his job atthe Helmsley Palace. According to the Respondent,Hague was not offered a part-time position because theCompany's managers felt that it was more advantageousto have full-time waiters (to the extent possible), whowere more flexible when it came to scheduling their daysand hours of work.III. THE CHALLENGED BALLOTSA. Satish ChanderChander was employed at the restaurant since itsopening in 1983. Initially employed as a waiter, he pro-gressed to being a captain and then to his present positonof maitre d'. Until early June 1985 a person namedAshok Batra was the manager, reporting to the twoKhan brothers. After Batra left, Chander was the mostsenior person in the dining room.The evidence in this case establishes that Chander,during the period from 1984 to the present, has been theone to tell dining room employees that they were fired,laid off, or disciplined. Thus it was he who told DulalSaha and Moazzemul Hague that they were being laidoff. Also it was Chander who in July 1984 handed aletter of discharge to employee Gurdip Singh, whichletter was signed by Chander as "Assistant Manager."This letter read:Following Ashok Batra's (the manager) letter ofJune 11, 1984, management has closely watchedyour performance, unfortunately there has not beenthe slightest improvement noticed.Also on several occasions you have threatenedmanagement to disrupt the discipline of the restau-rant, of which several employees witnesses.There are also witnesses who claim that cash tipshave been stolen either directly by you or underyour supervision.With all these things, I am forced to let you go.I wish you success in your future career.In addition to the above, there is credible evidencethat Chander has issued warning letters to employees,that he trains new waiters, and that he directs and cor-rects the work of the dining room employees. I do notcredit the Employer's contention that Chander neveracts on his own discretion and in all cases merely acts asa conduit between the Khans and the employees. Rather,it is my conclusion that Chander exercises supervisoryauthority as defined in Section 2(11) of the Act. Accord-ingly, I recommend that his ballot remain unopened anduncounted.B. Dennis DassI have searched this record in vain for any evidence toshow that Dass exercised any of the authorities orpowers enumerated in Section 2(11) of the Act. Accord-ingly, I conclude that he is the person who, on 6 daysper week, tends the bar. As such I find that he is an eli-gible voter under the terms of the Stipulation for Certifi-cation Upon Consent Election and that his ballot shouldbe opened and counted.C. S. Harbans SinghThe evidence shows that S. Harbans Singh was thechief chef and was considered by the Khans as the bestindian chef in New York., He was described by HaroonKhan as an artist who was so possessive of his cuisinethat he would not let his brother stand near him when heprepared his mixes. The record shows that during 1985,S. Harbans Singh earned a salary of $700 per weekwhich was, by far, the highest of the kitchen employ-ees). 1The kitchen staff consisted of S. Harbans Singh as thechef, three cooks, plus several helper/meatcutters andexpediters. (Generally there were two expediters.) As re-lated by Haroon Khan, if something was wrong with thefood or if one of the cooks was not preparing the food tothe chefs satisfaction, the chef would tell the cook whathe was doing wrong. According to Harron Khan, S.Harbans Singh "has to make sure that anything that goesout of the kitchen goes according to his recipes and ac-cording to his tastes."As the credible evidence in this case convinces me thatS. Harbans Singh responsibly directed the work of thekitchen employees and that he had the authority to hireand fire. I conclude that he was a supervisor within themeaning of Section 2(11) of the Act. I therefore recom-mend that his ballot remain unopened and uncounted.D. Dulal SahaThe determination of whether this employee's ballotshould be opened depends on whether I find that he wasdischarged for cause or whether he was discharged ille-gally for union considerations. I therefore shall defer mydiscussion of this issue to a later point in this decision.E. Surrinder SinghAs noted above, the Union in its brief withdrew itschallenge to the ballot of Surrinder Singh. I thereforerecommend that his ballot be opened and counted.F. Gurbhej Singh SanduThis employee was originally hired as a doormanwhen the restaurant opened in 1983 but he quit sometimethereafter. The Company contends that it rehired Gurb-hej Singh Sandu on 25 May 1985 and that he beganworking on that date as a meatcutter.The Stipulation for Certification Upon Consent Elec-tion establishes "Sunday, June 2, 1985" as the cutoff datefor purposes of voter eligibility. The critical date is notthe date of hire but rather the date on which the employ-ee actually commences to work. Emro Marketing Co.,269 NLRB 926 (1984).The salary of S. Harbans Smgh was $150 per week more than thesalanes of Dennis Dass and Satish Chander, and almost double that of thenext highest paid kitchen employee. However unlike the dining room em-ployees, including Dass and Chander, Harban Singh did not take a por-tion of the tips. 552DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn the present case there is a sharp disagreement aboutwhen Sandu began to work. The Union's witnesses testi-fied that they did not see him at the restaurant untilMonday, 3 June, whereas the Employer's witnesses testi-fied that Sandu began working on 25 May 1985. Sandu,who was still employed by the Company at the time ofthis hearing, was not called as a witness.Based on the record as a whole, and to a large degreeon demeanor grounds, I shall credit the testimony of theUnion's witnesses on this issue and conclude that Sandudid not begin to work on 25 May as contended by theCompany, but on 3 June as alleged by the Union. Itherefore shall recommend that his ballot remain un-opened and uncounted.AnalysisI have already concluded that Dennis Dass was not asupervisor or agent within the meaning of the Act. Itherefore recommend the dismisal of that portion of thecomplaint that alleges that he engaged in illegal interro-gation. I also recommend dismissal of the Union's Objec-tions to Election insofar as they are based on the factthat he was named by the Employer to be its observer atthe election.I have also concluded above that in accordance withseasonal fluctuations, the Company's business declined inthe summer of 1985 and that in accordance with pastpractice the Company reduced the hours of many of itsemployees. I therefore fmd to be without merit the alle-gation that the Company illegally reduced the hours ofwork of its employees. Also, inasmuch as the allegedconstructive discharge of Ravinder Kumar is premisedon the alleged unlawful reduction of his hours, this too isdeemed to be without merit. Moreover, in view of theeconomic circumstances prevailing at the Companyduring the summer of 1985, I cannot conclude that thelayoff of Moazzemul Hague was discriminatorily moti-vated. As Haque's principal job was at another employ-er, it seems to me that his layoff was justified given thedecline in the Company's business. (Indeed had he notbeen laid off, the other waiters would probably have hadtheir hours reduced even more.) Further, the evidenceestablishes that when business picked up, the Employeroffered Hague full-time employment which he declined.In this regard I do not conclude that the offer of full-time, as opposed to part-time, employment was discrimi-natorily motivated and I accept as reasonable the Com-pany's explanation that Hague was not offered part-timeemployment because of his lack of flexibility wherescheduling was concerned.There is no dispute that on 15 May 1985, Akbar Khan,after receiving the Union's telegraphic demand for rec-ognition, called many of the employees into the basementoffice, one at a time, where he showed them the tele-gram and asked what they knew about it. The credibleevidence also establishes that Khan asked some of theemployees what their problems were, invited them todiscuss their problems with him, and suggested that in-stead of inviting in a third party, the management andthe employees could negotiate and solve their own prob-lems. The record also shows that during one such con-versation, Arun Saha told Khan that the dining roomemployees were dissatisfied with the tip system.It is my opinion that the Employer's interrogation ofits employees on 15 May had a "reasonable tendency" tointerfere with employees' Section 7 rights under theBoard's "totality of circumstances test." Raytheon Co.,279 NLRB 245 (1986); Sunnyvale Medical Clinic, 277NLRB 1217 (1985). I therefore conclude that these inter-rogations violated Section 8(a)(1) of the Act. I also con-clude that during these conversations on 15 May, Khansolicited grievances and promised to correct them. Inthis respect, I find that the Company violated Section8(aX1) of the Act. Uarco Inc., 216 NLRB 1 (1974); FredJones Mfg. Co., 239 NLRB 54 (1978); Raley's, Inc., 236NLRB 971 (1978).12On Friday, 17 May, 1 day after the Union's agent,Mui, visited the Company, Akbar Khan, at the weeklystaff meeting, announced to the dining room employeesthat the participation of the chef in the tip pool was upto them. This, therefore, was a retraction of the previousannouncement that the chef was going to get a share inthe tips. It also was a retraction of the issue that led theemployees to seek union representation in the first place.It seems to me that even though the Union was not men-tioned at this meeting, this retraction was made to inducethe employees to withdraw their support for the Union. Itherefore conclude that this too violated Section 8(a)(1)of the Act. Similarly, I conclude that by agreeing toeliminate the deductions for breakage and by agreeing toa new system of tip accounting, the Employer unlawful-ly promised and/or granted benefits to its employees.Pine Valley Meats, 255 NLRB 402, 409 (1981).Islam testified, without contradiction, that on or about16 June he was spoken to by S. Harbans Singh in thebasement office where, among other things, the latterasked Islam to try to convince the other employees tovote against the Union and promised that he would guar-antee that neither Islam nor Arun Saha would ever befired. I conclude that this statement violated Section8(a)(1) of the Act.It also is undisputed that in June, S. Harbans Singhtold Ravinder Kumar that even if the Company lost theelection it did not matter because they would close therestaurant for a couple of weeks and reopen under newmanagement. As this, in effect, is a threat of plant clo-sure, I therefore construe it as a violation of Section8(a)(1) of the Act. Bronx Metal Polishing Co., 268 NLRB887, 889 (1984).There was testimony by the General Counsel's wit-nesses that on the day of the election (26 June), AkbarKhan told various kitchen employees that if the Unionwon the election, he would have to reduce their hoursfrom about 60 to 40 and that they therefore would earnless money. As to this incident, which is denied byAkbar Khan, I conclude that the General Counsel's evi-dence is not sufficiently convincing to establish a viola-12 Ravinder Kumar credibly testified about a similar conversation hehad with Akbar Khan around 21 June m which ,the latter promised, ineffect, to negotiate directly with employees and make some compromises.Thus, I conclude that the Respondent violated Sec. 8(a)(1) in this respectfor the same reasons DARBAR INDIAN RESTAURANT553tion of the Act. For one thing, the General Counsel'switnesses testified that they overheard this conversationin the basement but did not see who was talking. Second,although the basement area is small, it is in fact verynoisy, and this could easily lead to misinterpretations. Fi-nally, the record shows that the kitchen employees gen-erally worked between 40 and 45 hours per week andwere paid the same amount per week irrespective oftheir actual hours of work. As such, it seems implausiblethat Khan would have told them that their hours wouldbe lowered from 60 to 40 and that their earnings wouldtherefore be reduced. I therefore recommend that this al-legation be dismissed.The final issues for consideration relate to the dis-charge of Dulal Saha whom the General Counsel andthe Union contend was discharged because of his unionactivities. The Employer, on the other hand, asserts thathe was employed as a waiter who, during the probation-ary period, did not measure up to its standards and there-fore was fired for incompetence.Dulal Saha was hired in April 1985 as a waiter. Hewas one of the employees who first visited the Union'soffice and he signed a union authorization card. His dis-charge occurred on 8 June about 3 weeks after theUnion made its demand for recognition and a few daysafter the parties executed the Stipulation for CertificationUpon Consent Election. Given the timing of his dis-charge and the concurrent 8(a)(1) conduct mentionedabove, it seems to me that the General Counsel has madeout a prima facie case for his contention that Saha wasdischarged because of his union activities. Having estab-lished a prima facie case, the burden then shifts to theRespondent to show that it would have discharged Sahaeven in the absence of union activity. Wright Line, 251NLRB 1083 (1980), enfd. 622 F.2d 899 (1st Cir. 1981),cert. denied 455 U.S. 989 (1982); NLRB v. TransportationManagement Corp., 462 U.S. 393 (1983).The Employer contends that Saha was discharged be-cause of his inability to perform his job functions proper-ly. One of the most serious problems he had, accordingto the Employer, was his difficulty in communicatingwith customers in English. In this respect, it was fairlyobvious at the hearing that Saha did in fact have difficul-ty in speaking English. Nevertheless, as a waiter, Saha'sopportunity to talk to customers was rather limited as itwas the function of the captains to take the main orderwith the waiters relegated to serving. Further, Saha didwork for about 3 months and if his difficulty in commu-nicating was that crucial it certainly would have mani-fested itself shortly after his hire. (This is, after all, anethnic restaurant and I expect that most customersexpect the staff to be using English as a second lan-guage.)The company asserts that there was a general impres-sion throughout the dining room that Dulal Saha's co-workers were avoiding sending him to tables so as not toadversely affect their tips. Yet the testimony of the cap-tains, Ravinder Kumar and AFT Islam, was that Sahawas a good worker about whom they had no complaints.The Employer cited an incident where Saha walkedby and ignored a customer and another incident wherehe brought to the customer's table the spices to makespecial tea instead of preparing the tea in the kitchen.Yet these alleged transgressions were not placed at anyparticular time, seem relatively inconsequential, and didnot result in any sort of discipline or written warning. Infact the Employer did not cite any event or transactionthat would reasonably explain why Saha was dischargedon 8 June. Moreover, I note that whereas the Respond-ent contends in this hearing that Saha was discharged forincompetence, this was not the reason given to him atthe time of his discharge. Rather he was told by SatishChander that he was being laid off because work wasslow.Based on the record as a whole, it is my opinion thatthe Respondent discharged Dulal Saha because of hisunion activities in violation of Section 8(a)(1) and (3) ofthe Act. I therefore recommend that his ballot be openedand counted.CONCLUSIONS OF LAW1.Respondent Fortinbras Services, Inc. d/b/a DarbarIndian restaurant is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2.Hotel Employees and Restaurant Employees UnionLocal 100 of New York and Vicinity, AFL-CIO is alabor organization within the meaning of Section 2(5) ofthe Act.3.By interrogating employees about the Union, theEmployer has violated Section 8(a)(1) of the Act.4.By soliciting employee grievances and by promisingto resolve them and by promising and granting otherbenefits to employees in order to induce them to with-hold their support for the Union, the Respondent hasviolated Section 8(a)(1) of the Act.5.By threatening to close the restaurant if the Unionwon the election, the Respondent violated Section8(a)(1) of the Act.6.By threatening to discharge employees for antiunionreasons, the Respondent violated Section 8(a)(1) of theAct.7.By discharging Dulal Saha because of his member-ship and support for the union, the Respondent violatedSection 8(a)(1) and (3) of the Act.8.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.9.The acts and conducts described above in para-graphs 3 through 7 interfered with the conduct of theelection and, therefore, I recommend that the Union'sObjection 2 to the election be sustained.10.Except to the extent heretofore found, the other al-legations of the complaint and the Union's objections aredismissed.11.Satish Chander and S. Harbans Singh are supervi-sors within the meaning of Section 2(11) of the Act andtheir ballots should be unopened and uncounted.12.Dennis Dass is employed as a nonsupervisory bar-tender whose ballot should be opened and counted.' 13. Dulal Saha was unlawfully discharged in violationof Section 8(a)(3) of the Act and therefore his ballotshould be opened and counted. 554DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD14. Gurbhej Singh Sandu did not begin to work at therestaurant until after the cutoff date for voter eligibilityand therefore his ballot should remain unopened and un-counted.THE REMEDYHaving found that the Respondent has violated theAct in certain respects, I shall recommend that it ceaseand desist therefrom and take certain affirmative actionto effectuate the policies of the Act.With respect to Dulal Saha, it is recommended thatRespondent offer him full and immediate reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges previously enjoyed,and to make him whole for any loss of earnings he mayhave suffered by reason of the discrimination practicedagainst him, such earnings to be computed in accordancewith the formula set forth in F. W. Woolworth Co., 90NLRB 289 (1950), with interest thereon to be computedin the manner prescribed in Florida Steel Corp., 231NLRB 651 (1977). See generally Isis Plumbing Co., 138NLRB 716 (1962).Additionally, in accordance with Sterling Sugars, 261NLRB 472 (1982), I shall recommend that Respondentexpunge from its files any reference to the discharge ofSaha and notify him in writing that this has been doneand that evidence of same will not be used as a basis forfuture personnel actions against himInsofar as the representation case is concerned (2-RC-19980), I recommend that the ballots of Dulal Saha andDennis Dass be opened and counted, that a revised tallyof ballots be issued, and that if the Union obtains a ma-jority of the valid votes counted, that it be certified asthe collective-bargaining representative for the employ-ees in the bargaining unit described in the Stipulation forCertification upon Consent Election. If, however, the re-vised tally of ballots shows that a majority of the validvotes were not cast for the Union, I recommend that theelection be declared a nullity and set aside because of theEmployer's conduct, which I have previously concludedto be conduct interfering with the election.On these fmdings of fact and conclusions of law andon the entire record, I issue the following recommend-ed'sORDERThe Respondent, Fortinbras Services, Inc. d/b/aDarbar Indian Restaurant, New York, New York, its of-ficers, agents, successors, and assigns, shall1. Cease and desist from(a)Interrogating employees concerning their unionsupport or sympathies.(b)Soliciting employees' grievances and promising toresolve such grievances for the purpose of inducing em-ployees to withhold their support for the Union.13 If no exceptions are filed as provided by Sec 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.(c)Promising and granting benefits for the purpose ofinducing employees to withhold their support for theUnion.(d)Threatening to close the restaurant if the Unionwere to win an election.(e)Threatening to discharge or discharging employeesbecause of their union support or sympathies.(t) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise of therights to self-organization, to form, join, or assist labororganizations, to bargain collectively through representa-tives of their own choosing, and to engage in other con-certed activities for the purpose of collective bargainingor other mutual aid or protection, or to refrain from anyor all such activities.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Offer Dulal Saha immediate and full reinstatementto his former job or, if that job no longer exists, to a sub-stantially equivalent position, without prejudice to his se-niority or other rights and privileges and make himwhole for any loss of earnings he may have suffered inthe manner set forth in the remedy section of this Deci-sion.(b)Remove from its files any references to the dis-charge of Saha and notify him in writing that this hasbeen done and that evidence of the discharge will not beused as a basis for any future personnel actions againsthim.(c)Preserve and, on request, make available to theBoard or its agents for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due under theterms of this Order.(d)Post at its place of business in New York, NewYork, copies of the attached notice marked "Appen-dix."14 Copies of the notice, on forms provided by theRegional Director for Region 2, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(e)Notify the Regional Director in writing within 20days from the date of this order, what steps have beentaken to comply. For the purpose of determining or se-curing compliance with this order, the Board, or any ofits duly authorized representatives, may obtain discoveryfrom the Respondent, its officers, agents, successors, orassigns, or any other person having knowledge concern-ing any compliance matter, in the manner provided bythe Federal Rules of Civil Procedure. Such discoveryshall be conducted under the supervision of the United14 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." DARBAR INDIAN RESTAURANT555States court of appeals enforcing this order and may behad on any matter reasonably related to compliance withthis Order, as enforced by the court.IT IS FURTHER ORDERED that the petition in Case 2-RC-19980 be remanded to the Regional Director forRegion 2 for action consistent with the findings of thisdecision.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THE THENATIONAL LABOR RELATIONS BAORDAn Agency of the United States GovernmentSection 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union.To bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT interrogate our employees concerningtheir activities or support for Hotel Employees & Res-taurant Employees Union, Local 100 of New York, NewYork and Vicinity, AFL-CIO.WE WILL NOT discharge or threaten employees withdischarge or threaten the closure of the restaurant be-cause of our employees' union or other protected con-certed activities.WE WILL NOT solicit grievances and promise or grantbenefits to our employees for the purpose of includingthem to withhold their support for the Union.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL offer reinstatement to Dulal Saha and makehim whole for any loss of earnings he may have sufferedbecuase of our discharge of him on 8 June 1985.FORTINBRAS SERVICES, INC. D/B/A DAR-BAR INDIAN RESTAURANT